DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2019-0178365, filed on 12/30/2019 in Korea.

Information Disclosure Statement
The IDS filed on 02/16/2021 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 07/28/2020 is acceptable.

Claim Objections
Claims 13-19 are objected to because of the following informalities: in the claim 13, line 6, delete “a” in “the a mounting portion.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. [US 2018/0352665].
Regarding claim 1, Kim et al. disclose a printed circuit board assembly (1, figures 1-12) comprising:
a panel (40, figures 2-12) comprising a guide protrusion (161, figure 3), a mounting portion (60/120, figure 3), and a dislocation prevention protrusion (162, figure 3); and
a PCB (50, figure 3) comprising a guide hole (140, figure 3) formed to correspond to the guide protrusion, a grounding portion (100, figure 3, paragraphs 0083 and 0106) formed to correspond to the mounting portion, and a dislocation prevention hole (141, figure 3) formed to correspond to the dislocation prevention protrusion,
wherein the guide protrusion is slidable in the guide hole to guide a sliding movement of the PCB so that the PCB becomes coupled to the mounting portion, the grounding portion becomes connected to the mounting portion, and the dislocation prevention hole becomes coupled to the dislocation prevention protrusion (figures 4-5).
Regarding claim 2, Kim et al., disclose wherein the coupling of the PCB to the mounting portion fixes the PCB to the panel (figures 3-5), and the connecting of the grounding portion to the mounting portion is to electrically ground the PCB to the panel (figures 3-6 and paragraph 0106).
Regarding claim 3, Kim et al., disclose wherein the guide hole and the guide protrusion provide for a horizontal sliding movement of the PCB (figure 5).
Regarding claim 4, Kim et al., disclose wherein the PCB has a first region (it is well known in the art when a printed circuit board has at least one component mounted thereon, such that a center of the PCB may provide a region to mount at least one electronic component, figures 2-5) on which an electronic component is mounted, and a second region (another area provides a region to mount a bracket assembly, figures 2-5) other than the first region, the guide hole is formed at an upper portion (141, figures 2-5) or a lower portion of the second region, and the guide protrusion is formed in the panel on a position corresponding to the guide hole (161 & 140/141, figures 4-5).
Regarding claim 5, Kim et al., disclose wherein the guide hole is located at an upper portion (140/141, figures 3-5) or a lower portion of the second region in a diagonal direction to prevent rotational movement of the PCB (figures 3-5).
Regarding claim 6, Kim et al., disclose wherein the grounding portion is formed at the second region, and the mounting portion is formed in the panel at a position corresponding to the grounding portion (100, figures 3-5).
Regarding claim 10, Kim et al., disclose wherein the dislocation prevention protrusion comprises a stopper (162, figures 3-5), and the stopper is accommodatable in the dislocation prevention hole (a corner hole 141 on the PCB, figures 3-5) to prevent the PCB from moving when the PCB becomes coupled to the mounting portion (162 & 141, figures 4-5).
Regarding claim 11, Kim et al., disclose wherein the dislocation prevention protrusion further comprises an inclined plane (162, figures 3-4) on which the PCB is slidable to be coupled to the panel.
Regarding claim 12, Kim et al., disclose wherein the inclined plane is formed to be inclined upward in a sliding direction of the PCB (162, figures 3-5).
Regarding claim 13, Kim et al., disclose an electronic appliance (figures 1-12) comprising:
a panel (40, figures 2-12); and a printed circuit board (a PCB 50, figure 3) mounted on the panel, 
wherein the panel comprises a guide protrusion (161, figure 3), a mounting portion (60/120, figure 3), and a dislocation prevention protrusion (162, figure 3), and
the PCB comprises a guide hole (140, figure 3) formed to correspond to the guide protrusion, a grounding portion (100, figure 3, paragraphs 0083 and 0106) formed to correspond to the mounting portion, and a dislocation prevention hole (141/142, figures 3-5) formed to correspond to the dislocation prevention protrusion,
the PCB and the panel thereby being configured so that, to mount the PCB on the panel, the guide protrusion is slidable in the guide hole to guide a sliding movement of the PCB so that the PCB becomes coupled to the mounting portion, the grounding portion becomes connected to the mounting portion, and the dislocation prevention hole becomes coupled to the dislocation prevention protrusion (figures 4-5).
Regarding claim 14, Kim et al., disclose wherein the guide hole and the guide protrusion provide for a horizontal sliding movement of the PCB (figure 5).
Regarding claim 15, Kim et al. disclose wherein the guide hole is located at an upper portion (140/141, figures 3-5) or a lower portion of the PCB in a diagonal direction to prevent rotational movement of the PCB (figures 3-5).
Regarding claim 16, Kim et al., disclose wherein electronic components are mounted on the PCB (it is well known in the art for a printed circuit board has at least one component mounted thereon, such that a center of the PCB may provide a region to mount at least one electronic component, figures 2-5), the grounding portion is formed on the PCB where an electronic component is not mounted (the grounding member 100 is mounted at each corner of the PCB and located at each corresponding mounting portion 60, figures 3-5), and the mounting portion is formed in the panel at a position corresponding to the grounding portion (figures 3-6).
Regarding claim 19, Kim et al., disclose wherein the dislocation prevention protrusion comprises a stopper (162, figures 4-5), and, with the PCB mounted on the panel, the stopper is accommodated in the dislocation prevention hole (a corner hole 141 on the PCB, figures 3-5) to prevent the PCB from moving (162 & 141, figures 4-5).
Regarding claim 20, Kim et al., disclose a printed circuit board (1, figures 1-12) assembly comprising:
a panel (40, figures 2-12) comprising a guide protrusion (161, figure 3), a mounting portion (60/120, figure 3), and a dislocation prevention protrusion (162, figure 3); and
a PCB (50, figure 3) comprising a guide hole (140, figure 3), a grounding portion (100, figure 3, paragraphs 0083 and 0106), and a dislocation prevention hole (141, figure 3), wherein the guide protrusion is slidable in the guide hole to guide a sliding movement of the PCB so that the PCB becomes coupled to the mounting portion to fix the PCB to the panel, the grounding portion becomes connected to the mounting portion to electrically ground the PCB to the panel, and the dislocation prevention hole becomes .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., in view of McCurley et al., [US 2017/0034941].
Regarding claims 7 and 17, Kim et al., disclose the claimed invention except for wherein the mounting portion comprises: an open surface formed to be open to allow the PCB to be inserted into the mounting portion, a fixing surface provided to hold the PCB inserted into the mounting portion, and two support surfaces extending from the fixing surface to be perpendicular to the fixing surface and provided to support the PCB inserted into the mounting portion.
	McCurley et al., disclose a mounting assembly (figures 1-8) between a printed circuit board (710, figures 7-8) and a panel (720, figures 7-8) of an enclosure, comprising an open surface (more details show as 696, in figures 6A-6B) formed to be opened to allow the PCB (710, figures 7-8) to be inserted into a mounting portion (64, figures 6A-6B and/or 750, figures 7-8), a fixing surface (641, figures 6A-6B and 7-8) provided to hold the PCB inserted into the mounting portion, and two support surfaces (661, figures 6A-
	It would have been to one of ordinary skill in the art at the time the invention was made to use the mounting assembly design of McCurley et al., for the mounting assembly in the PCB assembly of Kim et al., for the purpose of enabling installation a PCB onto a panel of the device.
Regarding claims 8-9, Kim et al., disclose the claimed invention except for wherein the mounting portion comprises a guide extending from the fixing surface to guide insertion of the PCB, and wherein the guide is formed to be inclined downward in a sliding direction of the PCB.
	McCurley et al., further disclose a guide (660, figures 6A-6B and 7-8) extending from the fixing surface of the guide insertion of the PCB, and wherein the guide is formed to be inclined downward in a sliding direction of the PCB (660, figures 6A-6B or 7-8).
	It would have been to one of ordinary skill in the art at the time the invention was made to add a guide member with its fixing surface of the guide assembly of McCurley et al., in the installation of the PCB onto a panel of Kim et al., for the purpose of enabling insertion a PCB hole into its mounting portion on a panel of the enclosure.
Regarding claim 18, Kim et al., disclose the claimed invention except for wherein the mounting portion comprises a guide extending from the fixing surface to be inclined downward in a sliding direction of the PCB to guide insertion of the PCB.
McCurley et al., further disclose a guide (660, figures 6A-6B and 7-8) extending from the fixing surface to be inclined downward in a sliding direction of the PCB insertion of the PCB (660, figures 6A-6B or 7-8).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Liu et al. [US 7,385,830] disclose mounting apparatus for printed circuit board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
07/26/2021